COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 JAMES L. BLOCK,                                               No. 08-14-00022-CR
                                              §
                       Appellant,                                 Appeal from
                                              §
 v.                                                            282nd District Court
                                              §
 THE STATE OF TEXAS,                                      of Rockwall County, Texas
                                              §
                       Appellee.                                 (TC # 2-13-335)
                                              §

                                MEMORANDUM OPINION

       James L. Block appeals his conviction of possession of more than five pounds but less

than fifty pounds of marihuana. Appellant waived his right to a jury trial and entered an open

plea of guilty. The trial court found Appellant guilty and assessed his punishment at a fine of

$2,000 and imprisonment for a term of nine years. We affirm.

                                    FRIVOLOUS APPEAL

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. See In re Schulman,

252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an Anders brief need not specifically
advance ‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”); High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978). Counsel has notified the Court in writing that she has

delivered a copy of counsel’s brief and the appellate record to Appellant, and she advised

Appellant of his right to file a pro se brief and to seek discretionary review. Kelly v. State, 436
S.W.3d 313, 318-20 (Tex.Crim.App. 2014)(setting forth duties of counsel). Appellant has not

filed a pro se brief.

        We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. Accordingly, we affirm the judgment of the trial court.


March 19, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -2-